DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
The claim set filed on 12 JANUARY 2022 is considered.  Claims 42-44 are new.  
Claims 32-44 are pending and are considered on the merits below. 
Terminal Disclaimer
The terminal disclaimer filed on 12 JANUARY 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10/352,940 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment/Examiner’s Comment
Applicant’s arguments, see REMARKS, filed 12 JANUARY 2022, with respect to the double patenting rejection have been fully considered and are persuasive.  The double patenting rejection has been withdrawn. 
Applicant’s arguments, see REMARKS, filed 12 JANUARY 2022, with respect to the 103 rejections have been fully considered and are persuasive.  The 103 rejection of the pending claims has been withdrawn. 
In the previous rejection the Examiner indicated that claims 34, 35, 40 and 41 were objected to as being dependent upon a rejected claims. 
The Applicant has amended the claims so that original Claims 34, 35, 40,  and 41 are either in independent form or the claim has been incorporated into independent Claim 32. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As indicated by the Examiner, claims 34, 35, 40 and 41 were objected to as being dependent upon a rejected claims. 
The Applicant has amended the claims so that original Claims 34, 35, 40,  and 41 are either in independent form or the claim has been incorporated into independent Claim 32. 
As indicated by the Examiner,  claim limitations in original Claims 34, 35, 40 and are not found or suggested in the prior art.  Upon consideration of prior art and parent cases, limitations directed towards a desiccant in the breath analysis system as well as wherein the amine is APTES is not found or suggested by the combination. 
Furthermore, a device to receive the cartridge is not found in the art.  While ATKIN discloses a measurement system in Figure 3, this system does not teach the cartridge to be received.  While Figure 3 teaches the system to work in conjunction with device it does not go into the particular of the overall measurement system which would be obvious.  
The Examiner is unable to provide a rejection which would fairly teach or suggest the claimed invention.  
Claims 32-44 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1154. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797